 


116 HRES 945 EH: Relating to House Resolution 891. 
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 945 
In the House of Representatives, U. S.,

May 1, 2020
 
RESOLUTION 
Relating to House Resolution 891.  
 
 
That House Resolution 891, agreed to March 11, 2020 (as most recently amended by House Resolution 920, agreed to April 14, 2020), is amended in section 7 by striking May 3, 2020 and inserting May 18, 2020.   Cheryl L. Johnson,Clerk. 